DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/031434 08/31/2017

This office action is in response to Applicant’s amendment submitted October 27, 2021.  Claims 1, 4-12, and 16-22 are pending.
	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.  Applicant’s arguments are persuasive.
	The rejection of claims 1-2, 4-8, 11-12 under 35 U.S.C. 103 as being unpatentable over De Ferra is withdrawn.  The limitations of claim 3 were incorporated into claim 1, and claim 3 was not rejected.  The conditions recited in claim 3 result in a higher Anti-Xa/anti-IIa activity ratio than conditions using lower pH, as shown in Table 1 in the specification.  The rejection of claims 9-10 and 16 under 35 U.S.C. 103 as being unpatentable over De Ferra in view of Raman is withdrawn because claims 9-10 depend from claim 1 and because claim 16 also requires stirring the solution at a pH of 12 or higher for 0.5 hours or more after adding the base.
The terminal disclaimer filed on October 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16643215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Applicant's amendment and arguments as discussed above are sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623